t c memo united_states tax_court philip lewis hart petitioner v commissioner of internal revenue respondent docket nos filed date philip lewis hart pro_se julie l payne for respondent memorandum opinion pajak special_trial_judge respondent determined deficiencies in petitioner's federal income taxes additions to taxes and penalties in the following amounts additions to tax penalty year deficiency sec_6651 a sec_6654 sec_6662 a dollar_figure - - dollar_figure big_number - sec_424 big_number big_number dollar_figure - unless otherwise indicated section references are to the internal_revenue_code in effect for the years in issue and all rule references are to the tax_court rules_of_practice and procedure after a concession by respondent this court must decide whether wages rental income_interest and individual_retirement_account distributions received by petitioner are taxable whether petitioner is liable for the addition_to_tax under sec_72 for the early distributions from qualified_retirement_plans during the taxable_year whether petitioner is liable for an addition_to_tax under sec_6651 for the failure_to_file a tax_return for the taxable_year whether petitioner is liable for additions to tax under sec_6654 for the failure to pay estimated_taxes for the and taxable years whether petitioner is liable for accuracy-related_penalties under sec_6662 for the underpayment of taxes for the and taxable years and whether a penalty should be awarded to the united_states under sec_6673 for clarity and simplicity we have combined the findings_of_fact and conclusions of law some of the facts in this case have been stipulated and are so found petitioner resided in coeur d'alene idaho at the time he filed his petitions in this consolidated case petitioner was employed as an engineer during and he received wages as compensation_for the services he provided as an engineer in the amounts of dollar_figure and dollar_figure in and respectively petitioner received rental income of dollar_figure and dollar_figure in and respectively in and petitioner received interest_income of dollar_figure and dollar_figure respectively in petitioner received dollar_figure of interest_income from two different sources dollar_figure as a distribution from an individual_retirement_account ira held by national financial services co and dollar_figure as a distribution from an ira held by charles schwab and co inc petitioner had not reached the age of as of date nor was he disabled as of this date petitioner timely filed his and tax returns in an attachment to the return petitioner stated the wages i earned as reflected on my w-2 form are nontaxable personal_property the attachment also contained other typical tax_protester arguments the return contained a similar attachment in dollar_figure in federal_income_tax was withheld from petitioner's wages there is no evidence that tax was withheld in yet on both returns petitioner claimed refunds of dollar_figure petitioner did not file a tax_return respondent determined that petitioner had tax_liabilities for all years in the amounts of the deficiencies listed above together with the additions to tax and penalties respondent's determinations in the statutory notices of deficiency are presumed correct and petitioner bears the burden to disprove the determinations rule a 290_us_111 respondent concedes that petitioner did not receive refunds of california state_income_tax in the amounts of dollar_figure and dollar_figure in and respectively which had been included in the calculations of the deficiencies for those years petitioner first argues that the statutory notices of deficiency were not authentic at trial we found that all requirements of the notice_of_deficiency had been satisfied for all years petitioner next argued when i read the statutes and the regulations i do not find in them where there is a tax on the wages that's payable by me it's conceivable there could be a tax payable by somebody else but it's not payable by me petitioner makes tax_protester arguments that have been repeatedly rejected by this court and others as inapplicable or without merit 80_tc_1111 76_tc_1027 affd 696_f2d_1234 9th cir we see no need to repeat these discussions here suffice it to say that petitioner is not exempt from having to pay federal income taxes 82_tc_403 payments of compensation_for services performed are included in gross_income and subject_to the federal_income_tax sec_61 likewise interest rental income and ira_distributions are included in gross_income and subject_to federal_income_tax sec_1 a a a a d petitioner's income from wages interest rent and ira_distributions is taxable we sustain respondent's determinations on these issues we next consider whether petitioner is liable for the sec_72 additional tax distributions from a gqualified retirement_plan are subject_to a 10-percent tax unless an exception applies sec_72 a qualified_retirement_plan includes an ira sec_4974 sec_408 petitioner has offered no evidence that any exception applies in his case sec_72 because petitioner received two distributions in from two ira's he is liable for the additional tax under sec_72 we now decide whether petitioner is liable for an addition_to_tax pursuant to sec_6651 sec_6651 a imposes an addition_to_tax for failure_to_file a federal_income_tax return by its due_date unless the taxpayer establishes that the failure was due to reasonable_cause and not willful neglect petitioner must prove both reasonable_cause and a lack of willful neglect 92_tc_899 reasonable_cause requires the taxpayer to demonstrate that he exercised ordinary business care and prudence 469_us_241 willful neglect is defined as a conscious intentional failure or reckless indifference id pincite petitioner admitted that he did not file a tax_return for and he did not provide any reason for his failure_to_file because petitioner presented no reasonable_cause for his failure_to_file we sustain respondent’s determination of the addition_to_tax under sec_6651 a because the tax_return was timely filed we do not have jurisdiction over the sec_6654 addition_to_tax for fujita v commissioner tcmemo_1999_164 we now consider whether petitioner is liable for the addition_to_tax under sec_6654 for the failure to pay estimated_taxes for sec_6654 imposes a requirement that estimated_taxes be paid in installments if a taxpayer fails to pay a sufficient amount of estimated_taxes sec_6654 provides for a mandatory addition_to_tax in the absence of exceptions not applicable here 75_tc_1 petitioner failed to pay estimated_taxes in and no federal_income_tax was withheld from his income accordingly petitioner is liable for the addition_to_tax under sec_6654 for the taxable_year sec_6662 provides for an accuracy-related_penalty in the amount of percent of the portion of an underpayment_of_tax attributable to among other things negligence or disregard of rules or regulations sec_6662 and b negligence is defined to include any failure to make a reasonable attempt to comply with the provisions of the internal revenue laws sec_6662 sec_1_6662-3 income_tax regs moreover negligence is the failure to exercise due care or the failure to do what a reasonable and prudent person would do under the circumstances 85_tc_934 disregard is defined to include any careless reckless or intentional disregard of rules or regulations sec_6662 sec_1_6662-3 income_tax regs clearly by purposely not paying his taxes petitioner has not behaved as a reasonable and prudent person petitioner has shown an intentional disregard of the rules and regulations we uphold the imposition of the accuracy-related_penalties under sec_6662 for the underpayments of the and tax_liabilities we grant respondent’s motion for a penalty under sec_6673 under sec_6673 this court may award a penalty to the united_states of up to dollar_figure when the proceeding has been instituted or maintained by the taxpayer primarily for delay or if the taxpayer’s position in such proceeding is frivolous or groundless sec_6673 based on the record we conclude that such an award 1s appropriate in this case petitioner has pursued a frivolous and groundless position throughout this proceeding at the beginning of this trial petitioner was clearly warned that if he proceeded with the arguments contained in his written submission then he would be subject_to penalties petitioner knew or should have known that his position was groundless and frivolous yet he persisted in maintaining this proceeding primarily to impede the proper workings of our judicial system and to delay the payment of his federal_income_tax liabilities accordingly a penalty is awarded to the united_states under sec_6673 in the amount of dollar_figure in each docket to the extent we have not addressed petitioner's arguments we have considered them and find them to be without merit decision will be entered under rule in docket no and decision will be entered for respondent in docket no and a penalty will be awarded to the united_states under sec_6673
